 


113 HRES 393 EH: Electing a Member to a certain standing committee of the House of Representatives.
U.S. House of Representatives
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 393 
In the House of Representatives, U. S.,

October 29, 2013
 
RESOLUTION 
Electing a Member to a certain standing committee of the House of Representatives. 
 
 
That the following named Member be, and is hereby, elected to the following standing committee of the House of Representatives:

Committee on Education and the Workforce:Mr. Pocan.

 
 
Karen L. Haas,Clerk.
